

	

		II

		109th CONGRESS

		1st Session

		S. 1779

		IN THE SENATE OF THE UNITED STATES

		

			September 28, 2005

			Mr. Akaka (for himself

			 and Mr. Levin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Humane Methods of Livestock Slaughter Act of

		  1958 to ensure the humane slaughter of nonambulatory livestock, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Downed Animal Protection

			 Act.

		2.Finding and

			 declaration of policy

			(a)FindingCongress finds that the humane

			 euthanization of nonambulatory livestock in interstate and foreign

			 commerce—

				(1)prevents needless

			 suffering;

				(2)results in safer

			 and better working conditions for persons handling livestock;

				(3)brings about

			 improvement of products and reduces the likelihood of the spread of diseases

			 that have a great and deleterious impact on interstate and foreign commerce in

			 livestock; and

				(4)produces other

			 benefits for producers, processors, and consumers that tend to expedite an

			 orderly flow of livestock and livestock products in interstate foreign

			 commerce.

				(b)Declaration of

			 policyIt is the policy of the United States that all

			 nonambulatory livestock in interstate and foreign commerce shall be immediately

			 and humanely euthanized when such livestock become nonambulatory.

			3.Unlawful

			 slaughter practices involving nonambulatory livestock

			(a)In

			 generalPublic Law 85–765 (commonly known as the Humane

			 Methods of Slaughter Act of 1958) (7 U.S.C. 1901 et seq.) is amended by

			 inserting after section 2 (7 U.S.C. 1902) the following:

				

					3.Nonambulatory

				livestock

						(a)DefinitionsIn

				this section:

							(1)Covered

				entityThe term covered entity means—

								(A)a

				stockyard;

								(B)a market

				agency;

								(C)a dealer;

								(D)a packer;

								(E)a slaughter

				facility; or

								(F)an

				establishment.

								(2)EstablishmentThe

				term establishment means an establishment that is covered by the

				Federal Meat Inspection Act (21 U.S.C. 601 et seq.).

							(3)Humanely

				euthanizeThe term humanely euthanize means to

				immediately render an animal unconscious by mechanical, chemical, or other

				means, with this state remaining until the death of the animal.

							(4)Nonambulatory

				livestockThe term nonambulatory livestock means any

				cattle, sheep, swine, goats, or horses, mules, or other equines, that will not

				stand and walk unassisted.

							(5)SecretaryThe

				term Secretary means the Secretary of Agriculture.

							(b)Humane

				treatment, handling, and dispositionThe Secretary shall

				promulgate regulations to provide for the humane treatment, handling, and

				disposition of all nonambulatory livestock by covered entities, including a

				requirement that nonambulatory livestock be humanely euthanized.

						(c)Humane

				euthanasia

							(1)In

				generalSubject to paragraph (2), when an animal becomes

				nonambulatory, a covered entity shall immediately humanely euthanize the

				nonambulatory livestock.

							(2)Disease

				testingParagraph (1) shall not limit the ability of the

				Secretary to test nonambulatory livestock for a disease, such as Bovine

				Spongiform Encephalopathy.

							(d)Movement

							(1)In

				generalA covered entity shall not move nonambulatory livestock

				while the nonambulatory livestock are conscious.

							(2)UnconsciousnessIn

				the case of any nonambulatory livestock that are moved, the covered entity

				shall ensure that the nonambulatory livestock remain unconscious until

				death.

							(e)Inspections

							(1)In

				generalIt shall be unlawful for an inspector at an establishment

				to pass through inspection any nonambulatory livestock or carcass (including

				parts of a carcass) of nonambulatory livestock.

							(2)LabelingAn

				inspector or other employee of an establishment shall label, mark, stamp, or

				tag as inspected and condemned any material described in

				paragraph

				(1).

							.

			(b)Effective

			 date

				(1)In

			 generalExcept as provided in paragraph (2), the amendment made

			 by subsection (a) takes effect on the date that is 1 year after the date of

			 enactment of this Act.

				(2)RegulationsNot

			 later than 1 year after the date of enactment of this Act, the Secretary of

			 Agriculture shall promulgate final regulations to implement the amendment made

			 by subsection (a).

				

